Order entered January 26, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01588-CV

                                 ALLIED BUILDERS, Appellant

                                                    V.

                                PAVE MASTERS, INC., Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-11-05975

                                              ORDER
        Before the Court is the January 22, 2015 motion of Gina Udall, acting Official Court

Reporter for the 44th Judicial District Court of Dallas County, Texas, requesting an extension of

time to file the reporter’s record. On January 22, 2015, the Court sent a letter to appellant

informing it that it can appear before this Court only through a licensed attorney and instructed it

to provide this Court with the name, address, and State Bar number of the attorney representing

it. The Court also questioned its jurisdiction over this appeal and requested that its attorney file a

letter brief addressing the jurisdictional issue.

        Accordingly, we GRANT Gina Udall’s motion TO THE EXTENT that the deadline to

file the reporter’s record is SUSPENDED pending resolution of the matters addressed in this

Court’s January 22, 2015 letter. If appellant hires an attorney to represent it and the Court
determines that it has jurisdiction over the appeal, the Court will set a new deadline for the

reporter’s record.

                                                  /s/    ELIZABETH LANG-MIERS
                                                         JUSTICE